                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                  3:14-cv-159-RJC
                                (3:06-cr-151-RJC-1)

GUISEPPE PILEGGI,                                    )
                                                     )
                      Petitioner,                    )
                                                     )
vs.                                                  )              ORDER
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                  Respondent.                        )
_______________________________________              )

       THIS MATTER is before the Court on remand from the Fourth Circuit Court of Appeals

with regards to Petitioner’s Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. §

2255. (Doc. No. 1); see (Doc. Nos. 21, 22).

       I.      BACKGROUND

       Petitioner was charged along with 13 co-defendants in a fraudulent sweepstakes call-center

scheme run out of Costa Rica which targeted United States citizens. Petitioner, a Canadian citizen,

was alleged to have owned and managed one or more of the call centers. Petitioner was charged

by Superseding Bill of Indictment with one count of conspiracy in violation of 18 U.S.C. §§ 371

and 2326(2)(A) and (B) (Count 1), and 22 counts of wire fraud in violation of 18 U.S.C. §§ 1343,

2326(2)(A) & (B) and (2)       (Counts 2-23);    (Crim. Case No. 3:06-cr-151, Doc. No. 113)

(Superseding Bill of Indictment).

       The case proceeded to a four-day jury trial before the Honorable Frank Whitney in January

2008. The Government presented evidence that the United States Postal Service engaged in a large-

scale sweepstakes fraud investigation with the assistance of the Costa Rican Government. Costa

Rican law enforcement conducted surveillance of several individuals including the Petitioner, and

                                                1
executed a search of sixteen sites simultaneously on May 16, 2006, pursuant to Letters Rogatory

submitted by the U.S. Government. The search locations included Tico Racer (an auto accessory

store that Petitioner owned with co-conspirator Herman Kankrini), Petitioner’s home, and several

call centers from which the sweepstakes fraud was being conducted. A Costa Rican law

enforcement agent testified that he arrested Petitioner outside the Tico Racer store at around 8:30

AM and seized the red and black thumb drive he was wearing around his neck. Costa Rican agents

also seized a number of computers, another thumb drive from the call center a Rohmoser, and

other digital evidence during the search. They seized a computer, records, and $238,000 in cash

from Petitioner’s home. Agents seized a number of documents from Kankrini’s car including

notebooks full of his and Petitioner’s handwritten notes documenting victims’ losses in the

sweepstakes scheme. Costa Rican authorities summarized the seized evidence in an “Acta” for

each location, and United States Postal Inspector Jose Gonzalez personally transported the

evidence to the United States under secure conditions. Inspector Gonzalez testified that a computer

expert from his office, Dan Dorman, then copied the digital information so that the originals would

not be damaged. The records, which were introduced at trial, included scripts for defrauding

victims, hundreds of victims’ personal information, notes regarding the amounts in which the

victims had been defrauded, details about the money they victims wired or transmitted via bank

accounts, and plans to further defraud various victims. Several fraud victims who were not

specifically charged in the indictment testified that they received phone calls informing them of

sweepstakes winnings and requiring payment for items such as taxes, customs, courier fees and/or

insurance, which they paid, and for which they never received any winnings. Victim Frank Pytel,

who is elderly and infirm, lost more than $800,000 in the scheme. Three of Petitioner’s co-

conspirators, Victor Kustra, Herman Kankrini, and Larry Cunningham, testified that Petitioner



                                                2
owned various call centers over the years from which he conducted the sweepstakes fraud, that he

was actively engaged in the fraud, that he personally profited from each of the victims’ losses, and

that no legitimate business was conducted from any of his call centers. Trent Nyffler, who pled

guilty to conspiracy, testified that he sold lists of personal information for individuals that

Petitioner victimized in the sweepstakes scheme for three or four years.1

        Petitioner testified at trial against counsel’s advice. His decision to testify prompted

counsel to move to withdraw from the representation, which the Court denied, and to request that

Petitioner be permitted to testify in the narrative, which the Court granted. Petitioner testified that

the Government’s witnesses were lying about the timing and circumstances of his arrest, that the

information gleaned from his thumb drive and computer had been tampered with, that he knew

Kankrini was involved in something illegal that Petitioner failed to report to authorities, that the

$238,000 found in his home was Kankrini’s, that he paid for his home and cars through unreported

profits from Tico Racer and its associated magazine, and that he was never engaged in a

sweepstakes fraud scheme.

        The jury found Petitioner guilty of all 23 counts with which he was charged, forfeiture of

$8,381,962 from proceeds of the conspiracy, and $32,761 from proceeds of the scheme to commit

wire fraud. (Id., Doc. No. 246-47).

        The Presentence Investigation Report (“PSR”) calculated the base offense level as seven

because the offense involves a violation of 18 U.S.C. §§ 371, 1343, 1341, 2314 and 506(a)(2). (Id.,

Doc. No. 326 at ¶ 40). Thirty levels were added for the following specific offense characteristics:

known or reasonably foreseeable loss amount over $7,000,000 (20 levels); more than 250 victims

(six levels); misrepresentation that the Petitioner and others were acting on behalf of a government


        1
          On rebuttal, Nyffeler identified Petitioner’s voice as that of “Robert Hailey” with whom he had spoken on
the phone on more than 100 occasions. (Id. Doc. No. 412 at 101-03).

                                                        3
agency (two levels); a substantial part of the scheme was committed outside the United States (two

levels). (Id., Doc. No. 326 at ¶¶ 410-44). Two levels were added because Petitioner knew or should

have known that the majority of the victims were elderly or otherwise particularly susceptible to

criminal conduct, four levels were added because Petitioner was an organizer or leader in a

criminal activity involving at least five participants. (Id., Doc. No. 326 at ¶¶ 45-47). Another two

levels were added for obstruction of justice because Petitioner perjured himself at trial. (Id., Doc.

No. 326 at ¶¶ 30-35, 45). He received no adjustment for acceptance of responsibility. (Id., Doc.

No. 326 at ¶ 50). The total offense level was forty-three. (Id., Doc. No. 326 at ¶ 51). Petitioner

had no criminal history points and a criminal history category of I. (Id., Doc. No. 326 at ¶ 54). The

resulting guideline range is life imprisonment, up to five years of supervised release, fines between

$25,000 and $250,000, and restitution. (Id., Doc. No. 326 at ¶¶ 71, 74, 79, 82).

       The Government moved to dismiss Count (18) at the sentencing hearing, which was

granted. (Id., Doc. No. 487 at 3). The Court adjudicated Petitioner guilty, sentenced him to a total

of 600 months’ imprisonment followed by three years of supervised release, imposed $3,952,985

in restitution, and entered a final Order of forfeiture in accordance with the jury’s verdict. (Id.,

Doc. No. 357, 424).

       On direct appeal, Petitioner argued that his sentence amounted to a life sentence in violation

of the United States’ extradition agreement with Costa Rica, and exceeded the statutory maximum

for each count, which constituted cruel and unusual punishment. (4th Cir. Case No. 08-4237, Doc.

No. 50 at 20). The Fourth Circuit agreed that the sentence was based on clearly erroneous facts,

thus making Petitioner’s 600-month sentence procedurally unreasonable. It remanded for

resentencing before a different judge. United States v. Pileggi, 361 Fed. Appx. 475 (4th Cir. 2010).




                                                 4
        The case was reassigned to the undersigned on remand and Petitioner was resentenced to

a total of 300 months’ imprisonment (60 months as to Count (1) and 240 months each as to Counts

(2)-(17) and (19)-(23) running concurrently with each other and consecutively to Count (1)), and

restitution in the amount of $20,726,005.18. (Crim. Case No. 3:06-cr-151-RJC, Doc. No. 595)

(Amended Judgment). On appeal, the Fourth Circuit held that the Court was barred from

reconsidering the amount of restitution on remand and reinstated the previous restitution order.

United States v. Pileggi, 703 F.3d 675 (4th Cir. 2013); see (Crim. Case No. 3:06-cr-151-RJC, Doc,

No. 626) (Second Amended Judgment).

        Petitioner filed the instant Motion to Vacate pursuant to 28 U.S.C. § 2255 on March 31,

2014 raising a number of claims, including that counsel was ineffective to object and raise on

appeal a fatal variance between the charges and evidence on the substantive wire fraud in Counts

(2) through (17) and (19) through (23). (Doc. No. 1). The Court denied and dismissed the Motion

to Vacate finding, inter alia, that no variance occurred. (Doc. No. 16). The Fourth Circuit granted

a partial certificate of appealability on a single issue: “[w]hether the district court erred in rejecting

Pileggi’s claims that his trial and appellate counsel were ineffective in failing to challenge a

variance in the evidence supporting Counts 2 to 3.” (Case No. 17-7473, Doc. No. 6). The Fourth

Circuit found that there is no dispute that the Government proved the conspiracy in Count (1) and

the fraudulent scheme underlying Counts (2) through (23). However, it remanded for further

proceedings because the arguments on appeal were different from those presented before this Court

and the record on appeal was not sufficiently developed to permit meaningful appellate review of

the scope of the discrepancy between the indictment and evidence and any resulting prejudice.

(Doc. No. 21). On remand, the Government filed a Response addressing the variance issue and

Petitioner filed a Reply. (Doc. Nos. 25, 29).



                                                    5
        The Government argues that no variances occurred with regards to Counts (12) and (17),

and that minor, non-prejudicial variances exist with regards to Counts (2), (3), (5), (7)-(11), (13)-

(16), and (21)-(23). The Government asserts that the evidence supports Petitioner’s convictions

for Counts (4), (6), (19), and (20), however, it is not able to identify and locate all of the evidence

that it believes supported the convictions now that more than a decade has elapsed since

Petitioner’s trial. See (Doc. No. 26) (Trial Exhibit 98, sealed, is missing page 34). The Government

argues that, even if the convictions and sentence for Counts (4), (6), (19), and (20) are vacated,

there is no need to resentence Petitioner because he received independent, concurrent 240-month

sentences for all of the wire fraud counts.


        Petitioner argues in his Reply that, when analyzed on a count-by-count basis, there were

fatal variances in the wire fraud counts. Although the Government proved a scheme to defraud, it

failed to show that any of the indictment’s substantive count allegations occurred and because of

“pervasive inconsistencies” between the allegations and evidence. (Doc. No. 29 at 2). He argues

that “[e]ven minor discrepancies would raise questions concerning whether the government had

sufficient evidence to prove the indictment” and that the “more than mere discrepancies” combined

with a lack of evidence and amounted to “a constitutionally fatal variance.” (Id.). The “complete

disalignment of the indictment” and proof at trial “calls for … dismissal of the indictment” and

that counsel “should have, like any attorney would have, brought the factual variance to the

attention of the trial or direct appeal court.” (Doc. No. 29 at 3). Petitioner conclusively asserts that

he was prejudiced by the variances between the Superseding Bill of Indictment and the evidence.

However, he has made no specific effort to address prejudice. He appears to rely on per se

reversible error and makes only conclusory allegations that prejudice occurred. See (Doc. No. 1 at

17) (arguing that there was no testimony at trial to establish the specific instances of wire fraud


                                                   6
and that counsel failed to make a satisfactory objection); (Doc. No. 1 at 18) (arguing that a variance

argument would have been successful on appeal); (Doc. No. 13 at 6) (arguing that trial counsel’s

failure to object to the variance and that appellate counsel’s failure to present the issue for plain

error review “constitut[ed] deficient performance that prejudiced Mr. Pileggi.”). (Doc. No. 29 at

2) (arguing that a fatal variance occurred and that “even minor discrepancies would raise questions

concerning whether the government had sufficient evidence to prove the indictment.”).

       II.     SECTION 2255 STANDARD OF REVIEW

       The Sixth Amendment to the U.S. Constitution guarantees that in all criminal prosecutions,

the accused has the right to the assistance of counsel for his defense. See U.S. Const. Amend. VI.

To show ineffective assistance of counsel, Petitioner must first establish deficient performance by

counsel and, second, that the deficient performance prejudiced him. See Strickland v. Washington,

466 U.S. 668, 687-88 (1984). The deficiency prong turns on whether “counsel’s representation

fell below an objective standard of reasonableness ... under prevailing professional norms.” Id. at

688. A reviewing court “must apply a ‘strong presumption’ that counsel’s representation was

within the ‘wide range’ of reasonable professional assistance.” Harrington v. Richter, 562 U.S. 86,

104 (2011) (quoting Strickland, 466 U.S. at 689). The Strickland standard is difficult to satisfy in

that the “Sixth Amendment guarantees reasonable competence, not perfect advocacy judged with

the benefit of hindsight.” See Yarborough v. Gentry, 540 U.S. 1, 8 (2003). The prejudice prong

inquires into whether counsel’s deficiency affected the judgment. See Strickland, 466 U.S. at 691.

A petitioner must demonstrate “a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id. at 694. In considering the

prejudice prong of the analysis, a court cannot grant relief solely because the outcome would have



                                                  7
been different absent counsel’s deficient performance, but rather, it “can only grant relief under …

Strickland if the ‘result of the proceeding was fundamentally unfair or unreliable.’” Sexton v.

French, 163 F.3d 874, 882 (4th Cir. 1998) (quoting Lockhart v. Fretwell, 506 U.S. 364, 369 (1993)).

Under these circumstances, the petitioner “bears the burden of affirmatively proving prejudice.”

Bowie v. Branker, 512 F.3d 112, 120 (4th Cir. 2008). If the petitioner fails to meet this burden, a

“reviewing court need not even consider the performance prong.” United States v. Rhynes, 196

F.3d 207, 232 (4th Cir. 1999), vacated on other grounds, 218 F.3d 310 (4th Cir. 2000).

         Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings . . .” in order to determine whether the petitioner is entitled to any relief on the claims

set forth therein. After examining the record in this matter, the Court finds that the arguments

presented by Petitioner can be resolved without an evidentiary hearing based on the record and

governing case law.2 See Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

         III.     DISCUSSION

         The issues presently before the Court are the scope of the variance between the substantive

wire fraud counts alleged in the Superseding Bill of Indictment and the evidence presented at trial,

and any resulting prejudice.3

         The Fifth Amendment to the United States Constitution provides for a right to indictment

by grand jury. U.S. Const. Amend. V; United States v. Floresca, 38 F.3d 706, 709 (4th Cir. 1994)

(en banc). This right is violated when the proof offered at trial permits a jury to convict a defendant



         2
           Petitioner has requested an evidentiary hearing. See (Doc. No. 13 at 21). The Government does not believe
that an evidentiary hearing would aid the Court’s resolution of this matter. (Doc. No. 25 at 14).
         3
           It does not appear that Petitioner’s argument about the sufficiency of the evidence is within the scope of the
Certificate of Appealability. See (Case No. 17-7473, Doc. No. 6). However, even if it was, this claim is meritless for
the reasons set forth in the Government’s Response, (Doc. No. 25), and in this Order.

                                                           8
for a different offense than that for which he was indicted and constructively amends the

indictment, resulting in a fatal variance. See United States v. Fletcher, 74 F.3d 49, 53 (4th Cir.

1996) (“When a defendant is convicted of charges not included in the indictment, an amendment

has occurred which is per se reversible error.”). Not all variances between an indictment and the

proof offered at trial constitute a constructive amendment of an indictment. While a constructive

amendment or fatal variance is per se reversible error, a “mere variance” in the indictment violates

a defendant’s rights only if it prejudices him. Id. This occurs only when the variance either

“surpris[es the defendant] at trial and hinder[s] the preparation of his defense, or ... expos[es] him

to the danger of a second prosecution for the same offense.” Id. (citations omitted). However, “[a]s

long as the proof at trial does not add anything new or constitute a broadening of the charges, then

minor discrepancies between the Government’s charges and the facts proved at trial generally are

permissible.” Id. “Once a reviewing court determines that the facts incorrectly noted in the

indictment do not concern an issue that is essential or material to a finding of guilt, the focus is

properly upon whether the indictment provided the defendant with adequate notice to defend the

charges against him.” See also Floresca, 38 F.3d at 709-10 (footnote omitted). Thus, as long as the

indictment provides the defendant with adequate notice of the charges against him and is sufficient

to allow the defendant to plead it as a bar to subsequent prosecutions, a variance in proof at trial

will not prejudice the defendant. See United States v. Miller, 471 U.S. 130, 134-35 (1985);

Fletcher, 74 F.3d at 53; see, e.g., United States v. Redd, 161 F.3d 793, 795–96 (4th Cir. 1998) (no

constructive amendment occurred where the indictment charged the defendant with possessing a

black revolver whereas the evidence at trial showed it was silver, because the type of firearm was

not an essential element of the crime charged).




                                                  9
       To convict Petitioner of wire fraud pursuant to Title 18 Section 1343 of the United States

Code, the government is required to prove that a defendant “(1) devised or intended to devise a

scheme to defraud and (2) used ... wire communications [or caused wire communications to be

used] in furtherance of the scheme.” United States v. Wynn, 684 F.3d 473, 477 (4th Cir. 2012); see

United States v. Raza, 876 F.3d 604, 614 (4th Cir. 2017), cert. denied, __U.S. __, 138 S.Ct. 2679,

201 L.Ed.2d 1073 (2018). “It is the physical act of transmitting the wire communication [or causing

its transmission] for the purpose of executing the fraud scheme that creates a punishable offense,

not merely the existence of a scheme to defraud,” and “each ... wire transmission in furtherance of

the fraud scheme constitutes a separate offense.” United States v. Jefferson, 674 F.3d 332, 367 (4th

Cir. 2012) (internal quotation marks omitted). As the Fourth Circuit noted on appeal, the

Government proved the existence of a scheme with regards to Counts (2) through (23). See Pileggi,

751 Fed. Appx. at 374.


       The Superseding Bill of Indictment alleges that Petitioner committed wire fraud against

the victims identified by initials, the location of the wire source from within the United States “on

or about” certain dates that were received in Costa Rica in “approximate amount[s]….” (3:06-cr-

151, Doc. No. 113 at 15-16). For proof of the particular counts of wire fraud, the Government

points to trial Exhibit 98. (Doc. No. 26). The allegations from the Superseding Bill of Indictment

for each of the counts at issue are set forth in regular type in the chart below and the evidence in

trial Exhibit 98, if different from the Superseding Bill of Indictment, are bolded:


        Count     Victim           Source of Wire     Location Wire      Date of      Approximate
                                                      Received           Wire         Amount of
                                                                                      Wire
        2         W&ND             Gackle, ND         San Jose           7/15/05      $1,210

                  ND               Jamestown,                                         $1,127
                                   ND

                                                 10
3    W&ND   Gackle, ND           San Jose        7/18/05   $2,114

     ND     Jamestown,                                     $2,000
            ND
4    W&ND   Gackle, ND           San Jose        8/23/05   $2,999

     ---    ---                  ---             ---       ---
5    DK     Strasburg, ND        San Jose        8/29/05   $2,905

            Steele, ND           San Francisco             $2,870
6    DK     Strasburg, ND        San Jose        9/20/05   $2,114

     ---    ---                  ---             ---       ---
7    DK     Strasburg, ND        San Jose        9/20/05   $1,516

            Steele, ND           Heredia         9/21/05 $1,424
8    JH     Detroit Lakes,       San Jose        10/11/05 $1,789
            MN
                                 Desamparados             $2,000
9    AF     Ketchum, ID          San Jose        10/26/05 $1,208

            Hailey, ID           Desamparados             $1,125
10   RL     Pacifica, CA         San Jose        11/16/05 $1,068

                                                          $1,000
11   MM     W. Palm              San Jose        11/22/05 $1,208
            Beach, FL
                                                          $1,125
12   PJ     Arlington, WA        San Jose        11/22/05 $1,000

     PJW
13   JD     Martinsville,        San Jose        12/6/05   $1,069
            OH

            Wilmington,                                    $1,000
            OH
14   MB     Terre Haute, IN      San Jose        12/7/05   $1,208

                                 Desamparados              $1,225
15   CW     Huntersville,        San Jose        12/8/05   $1,208
            NC
                                                          $1,125
16   ED     Naples, FL           San Jose        12/12/05 $2,375

     EO     Bonita               Desamparados              $2,250
            Springs, FL

                            11
        17        LS              Sun City, AZ        San Jose           12/13/05 $1,000

        19        LH              McDonald, TN        San Jose           12/13/05 $1,233

                  ---             ---                 ---                ---      ---
        20        CF              Salt Lake City,     San Jose           12/15/05 $1,068
                                  UT
                  ---             ---                 ---                ---      ---
        21        DS              San Antonio,        San Jose           12/15/05 $1,068
                                  TX
                                                      Desamparados                $1,000
        22        DC              Fort Wayne, IN      San Jose           12/16/05 $1,068

                                                                                  $1,000
        23        RG              San Angelo,         San Jose           12/16/05 $1,208
                                  TX
                                                                         12/15/05 $1,125

See (3:06-cr-151, Doc. No. 113 at 15-16); (Doc. No. 26-1).

       The Government concedes that it is not presently able to identify all of the evidence that

supported the convictions in Counts (4), (6), (19), and (20), now that more than a decade has passed

since Petitioner’s trial. See (Doc. No. 25 at 14). The Court concludes that § 2255 relief should be

granted on these Counts because the incomplete record makes it impossible at this juncture to

determine the amount of variance between the Bill of Indictment and evidence of Petitioner’s use

of wire communications and any resulting prejudice. Accordingly, Counts (4), (6), (19), and (20)

will be vacated. The existence of, extent of, and prejudice resulting from, the remaining variances

will be addressed in turn.

       The record conclusively refutes Petitioner’s claims that any variance exists between the

allegations and proof with regards to Count (17). Therefore, Plaintiff’s claim of ineffective

assistance will be denied with regards to Count (17) because he has not demonstrated either

deficient performance or prejudice as no variance exists.




                                                 12
       To the extent that Petitioner argues that there are variances between the allegations and

proof with regards to the victims’ names, Petitioner has waived this argument by acknowledging

that the Western Union spreadsheet “did have the initials/names of the 22 specific people/crimes.”

(Doc. No. 13 at 6 n. 3). Moreover, the record demonstrates that the variances between the

allegations and proof with regards to the victims’ identifications were minor and could not have

prejudiced Petitioner. For instance, Counts (2) and (3) allege “W&ND” whereas Exhibit 98 names

only “ND;” Count (12) alleges “PJ” rather than “PJW” and Count (16) alleges “ED” instead of

“EO” which was merely a scrivener’s error. See (Doc. No. 25 at 12). Therefore, even if Petitioner

had not waived this claim, it would be denied because these variances were minor and non-

prejudicial.

       The variance between the sources of the wires in Counts (2), (3), (5), (7), (9), (13), and

(16) was likewise minor and non-prejudicial. The differences between the allegations in the

Superseding Bill of Indictment and the proof in Exhibit 98 with regards to the sources of the wires

are: Counts (2) and (3), Gackle North Dakota versus Jamestown North Dakota; Counts (5) and (7),

Strasburg North Dakota versus Steele North Dakota; Count (9), Ketchum Idaho versus Hailey

Idaho; Count (13), Martinsville Ohio versus Wilmington Ohio; and Count (16), Naples Florida

versus Bonita Springs Florida.

       The Fourth Circuit has found that variances between the location where wire transmissions

originated, even when the cities at issue were located in different states, were not prejudicial.

United States v. Mehta, 594 F.3d 277, 281 (4th Cir. 2010) (variance was not prejudicial because

there was nothing in the record that indicated the defendant would have prepared differently for

his defense if the indictment charge that charged a wire communication was between North

Carolina and Maryland rather than between Michigan and Maryland); see also United States v.



                                                13
Dupre, 462 F.3d 131, 140–43 (2d Cir.2006) (affirming the conviction where nothing in the record

suggested that the defense would have prepared differently had the indictment specified a transfer

via Western Union of $2,000 from Irving, Texas, instead of a transfer via Western Union of $2,000

from Liberty Township, Ohio). The Court concludes that the variances with regards to the specific

city within each state from which the wires originated are minor and non-prejudicial.

       With regards to the dates of the wires alleged in the Superseding Bill of Indictment and the

dates reflected in Exhibit 98, there is a difference of one day for Counts (7) and (23). The

Superseding Bill of Indictment states that the dates are approximate, having occurred “on or about”

the dates alleged. (3:06-cr-151, Doc. No. 133 at 14). The victims’ names in these Counts are

consistent between the Superseding Bill of Indictment and Exhibit 98 for Counts (7) and (23). The

one-day variance between the wire date that is alleged in the Superseding Bill of Indictment and

Exhibit 98 could not have surprised Petitioner or exposed him to the danger of a second prosecution

for the same offense under these circumstances. See generally United States v. Kimberlin, 18 F.3d

1156, 1158-59 (4th Cir. 1994) (“‘Where a particular date is not a substantive element of the crime

charged, strict chronological specificity or accuracy is not required.’”) (quoting United States v.

Morris, 700 F.2d 427, 429 (1st Cir. 1983)).

       The Court will next address the locations the wires were received with regards to Counts

(5), (7), (8), (9), (14), (16), and (21). The Superseding Bill of Indictment alleged that each of these

wires was received in San Jose, Costa Rica, however, Exhibit 98 reflects that the wires were

received in San Francisco, Costa Rica for Count (5), Heredia, Costa Rica for Count (7), and

Desamparados, Costa Rica for Counts (8), (9), (14), (16), and (21).




                                                  14
        Courts may take judicial notice, in their discretion, of adjudicative facts 4 that are “not

subject to reasonable dispute in that [they are] either (1) generally known within the territorial

jurisdiction of the trial court or (2) capable of accurate and ready determination by resort to sources

whose accuracy cannot reasonably be questioned.” Fed. R. Ev. 201. Geographical information

such as distance are “especially appropriate for judicial notice.” United States v. Johnson, 726 F.2d

1018, 1021 (4th Cir. 1984). The Court takes judicial notice that the city of Desamparados is in the

province of San Jose and lies on the southeastern edge of the city of San Jose, 4.5 kilometers from

the city center; Heredia is a city 10 kilometers north of San Jose; and San Francisco is a district of

San Jose.5 Based on the foregoing, the Court concludes that any variances with regards to the

locations the wires were received were minor and non-prejudicial.

        Next, the Court will address the amounts of the wires differ between the Superseding Bill

of Indictment and Exhibit 98 with regards to Counts (2), (3), (5), (7), (8), (9), (10), (13), (14), (15),

(16), (21), (22), and (23). The Superseding Bill of Indictment charges the “approximate” amounts

of the wires. (3:06-cr-151, Doc. No. 113 at 15); see generally United States v. Ross, 210 F.3d 916,

923 (8th Cir. 2000) (noting that wire fraud does not require proof of a precise dollar amount). The

Government presented evidence at trial that Western Union charges a fee for wire transfer that is

“approximately” $10 plus 5% of the principal, which varies by the amount wired. See (3:06-cr-

151, Doc. No. 403 at 144) (Western Union employee Donald Rigby testifying that Western Union

charges a sliding scale fee that is “approximately” $10 plus 5% of the principal). (Id., Doc. No.

402 at 126) (Agent Gonzalez testifying that Western Union charges a fee for wire transfers that



        4
          “Adjudicative facts are simply the facts of the particular case.” Goldfarb v. Mayor & City Council of
Baltimore, 791 F.3d 500, 509 n.6 (4th Cir. 2015) (quoting Fed. R. Ev. 201, Advisory Committee’s note).
        5
          Petitioner was informed of the Court’s intent to take judicial notice of these facts and provided him with
the opportunity to object, which he has not done. (Doc. No. 30).


                                                        15
varies by the amount wired). The amounts alleged in the Superseding Bill of Indictment are

between $17 and $211 different from the amounts contained in Exhibit 98. 6 The amounts alleged

in the Superseding Bill of Indictment were accurate enough to place Petitioner on notice of the

charges, allow him to prepare for trial, and prevent him from being prosecuted again for the same

offense. The Court finds that these variances are minor and non-prejudicial.

        The Court concludes that Counts (4), (6), (19), and (20) should be vacated but that, to the

extent that any variances occurred between the Superseding Bill of Indictment and the proof

presented at trial with regards to the remaining Counts, these variances were minor. As previously

noted, Petitioner fails to explain how any of the foregoing variances prejudiced his ability to

understand the charges against him or prepare for trial or exposed him to the possibility of a second

prosecution. Petitioner’s claims of fatal variance and ineffective assistance of trial and appellate

counsel will therefore granted as to Counts (4), (6), (19), and (20) but denied as to the remaining

Counts.

        The next question is the appropriate remedy. A district court has broad and flexible power

to fashion an appropriate remedy in granting relief on collateral review. United States v. Williams,

740 Fed. Appx. 794, 795 (4th Cir. 2018) (citing United States v. Hillary, 106 F.3d 1170, 1171 (4th

Cir. 1997)). Section 2255 authorizes the district court to take one of four distinct courses in

remedying a successful § 2255 petitioner's unlawful sentence: (1) “discharge the prisoner,” (2)

“grant [the prisoner] a new trial,” (3) “resentence [the prisoner],” or (4) “correct the [prisoner’s]

sentence.” “[C]orrect” and “resentence” [in] § 2255 refers to different concepts. See Cunningham

v. Scibana, 259 F.3d 303, 308 (4th Cir. 2001) (“The use of different terms within related statutes



        6
          When Donald Rigby’s $10 plus 5% formula to calculate the Western Union fee is applied to the wire
amounts alleged in the Superseding Bill of Indictment, the results are between $1.70 and $310.45 different from the
wire amounts contained in Exhibit 98, with only three of the Counts having discrepancies greater than $20.

                                                        16
generally implies that different meanings were intended.” (quoting 2A Norman J. Singer, Statutes

and Statutory Construction § 46.06, at 194 (6th ed.2000))). “[T]he goal of § 2255 review is to place

the defendant in exactly the same position he would have been had there been no error in the first

instance.” United States v. Hadden, 475 F.3d 652, 665 (4th Cir. 2007) (internal quotation marks

omitted). A “downward correction of an illegal sentence does not constitute resentencing requiring

the presence of a defendant.” United States v. Erwin, 277 F.3d 727, 731 (5th Cir. 2001). The “new”

sentence may be the same as the original sentence. United States v. Groves, 592 Fed. Appx. 145,

147 (4th Cir. 2014) (citing Hadden, 475 F.3d at 661 n. 9).

       Petitioner originally asked that the 22 substantive wire fraud counts be vacated, the

sentences set aside, a new PSR prepared, and a de novo sentencing hearing conducted on the

conspiracy. (Doc. No. 13 at 7). On remand, however, Petitioner asks the Court to dismiss the

Indictment. (Doc. No. 29 at 3). The Government requests that, if Counts (4), (6), (19) and (20) are

vacated, the Court correct the Judgment without a resentencing hearing and leave the remaining

Counts unchanged because each conviction and sentence is independent and concurrent.

       The Court will vacate Counts (4), (6), (19) and (20) and leave the remainder of the

Judgment unchanged. Hadden, 475 F.3d at 667 (the district court “corrected” § 2255 petitioner’s

sentence by “remov[ing] the error from [petitioner’s] original sentence –and thereby made it ‘right’

– by excising the unlawful 60-month term on the § 924(c) count and re-entering [petitioner’s]

original 168 month term on the drug counts.” Nor did the court “conduct any of the procedures

that would have been required at a full-blown sentencing [i.e.,] [t]he probation office did not

prepare a new PSR, the district court did not accept any new evidence or any legal argument, and

[petitioner] was not given the opportunity to allocate, all of which would have been required if the

entry of the Amended Judgment were considered a resentencing.”); see also Rust v. United States,



                                                17
725 F.2d 1153, 1154 (8th Cir.1984) (noting, where district court had vacated one of petitioner's

convictions and modified multi-count sentence by striking the term of imprisonment on the vacated

count, that “the trial court was not required to resentence [the petitioner]”). Petitioner’s request for

dismissal of the Superseding Bill of Indictment will be denied as it would result in a windfall to

Petitioner rather than returning him to the position he would have had if no error had occurred.

See Hadden, 475 F.3d at 665. Petitioner’s request for a de novo resentencing will also be denied

as the Court concludes that dismissal of the relevant charges is the appropriate remedy and that no

resentencing hearing is required. See Williams, 740 Fed. Appx. at 795–96 (acknowledging that

successful § 2255 petitioner’s argument that a resentencing hearing was required under the

“sentencing package theory” is foreclosed by Hadden).

        The judgments and sentences in Counts (4), (6), (19) and (20) will therefore be vacated and

the Second Amended Judgment will be corrected in accordance with this Order.

        IV.     CONCLUSION

        For the foregoing reasons, Petitioner’s § 2255 Motion to Vacate is granted with regards to

Counts (4), (6), (19) and (20), which are vacated, and the remaining claims are denied.

        IT IS, THEREFORE, ORDERED that:

        1.      Petitioner’s Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. §

                2255, (Doc. No. 1), is GRANTED in part and DENIED in part as stated in this

                Order.

        2.      The Second Amended Judgment, (Doc. No. 626), is VACATED as to Counts (4),

                (6), (19) and (20).

        3.      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

                Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of



                                                  18
appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

(2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

denied on procedural grounds, a petitioner must establish both that the dispositive

procedural ruling is debatable and that the petition states a debatable claim of the

denial of a constitutional right).

                                Signed: August 6, 2019




                                     19
